                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    HASSAN A. ABDUL,                                                 CIVIL ACTION
        Petitioner

    VERSUS                                                           NO. 17-9108

    ROBERT TANNER,                                                   SECTION: “E” (5)
       Respondent

                                ORDER AND REASONS

        Before the Court is a Report and Recommendation issued by Magistrate Judge

Michael North recommending that Petitioner Hassan Abdul’s petition for federal habeas

corpus relief be dismissed with prejudice1 and a Report and Recommendation issued by

Magistrate Judge North recommending that Petitioner Hassan Abdul’s Motion to Stay be

denied. 2 Petitioner timely objected to the magistrate judge’s Report and Recommendations. 3

For the reasons that follow, the court adopts the Report and Recommendations as its own,

and hereby DENIES Petitioner’s application for relief.4 The Court also adopts the Report

and Recommendation recommending that the Motion to Stay be denied and accordingly,

DENIES Petitioner’s Motion to Stay. 5

                                    BACKGROUND

        Petitioner is an inmate currently incarcerated at the B.B. (Sixty) Rayburn

Correctional Center in Angie, Louisiana. Petitioner seeks relief from his state court

convictions for attempted second degree murder and possession of a firearm by a convicted




1 R. Doc. 18.
2 R. Doc. 20.
3 R. Doc. 19, R. Doc. 23.
4 R. Doc. 1.
5 R. Doc. 20.


                                             1
felon. 6 The facts underlying Petitioner’s conviction are as follows. In the early morning

hours of May 24, 2009, Petitioner and the victim, Christopher Young, were closing down

Knuckleheadz, a bar in Gretna, Louisiana, and “totaling out” the cash from the registers. At

some point, Petitioner said to Mr. Young, “Chris, you don’t think I’ll shoot you, huh.” When

Mr. Young asked Petitioner what he meant, Petitioner pulled a gun from his waistband.

Petitioner shot Mr. Young and fled on his motorcycle. 7 Petitioner was charged with

attempted second-degree murder and possession of a firearm by a convicted felon, and the

charges were severed before trial. 8

       On May 4, 2011, a jury found Petitioner guilty of attempted second-degree murder. 9

Petitioner subsequently pled guilty to possession of a firearm by a convicted felon.10

Petitioner was sentenced to twenty-five years at hard labor on the charge of attempted

second degree murder and ten years at hard labor on the charge of possession of a firearm

by a convicted felon, with the sentences to run concurrently. 11 The court of appeal affirmed

Petitioner’s conviction and sentence on December 12, 2013. 12 The Louisiana Supreme Court

denied Petitioner’s writ application on October 10, 2014. 13 On June 18, 2015, Petitioner

submitted his application for post-conviction relief to the state district court. 14 On October

16, 2015, the state district court denied relief. 15 On January 28, 2016, the Louisiana Fifth




6 R. Doc. 1.
7 State v. Abdul, 94 So.3d 801, 808 (La. App. 5 Cir. 4/24/12).
8 State Rec., Vol. 1 of 11, Bill of Information.
9 State Rec., Vol. 1 of 11, Minute Entry 5/4/11.
10 State Rec., Vol. 2 of 11, Minute Entry 5/16/11.
11 State Rec., Vol. 8 of 11, Minute Entry 3/6/13.
12 State v. Abdul, 2013-KA-566 (La. App. 5 Cir. 12/12/13), 131 So.3d 365; State Rec., Vol. 8 of 11.
13 State ex rel. Abdul v. State, 2014-KH-0249 (La. 10/10/14), 150 So.3d 895; State Rec., Vol. 8 of 11.
14 State Rec., Vol. 3 of 11, Application for Post-Conviction Relief and Memorandum in Support signed and

dated June 18, 2015.
15 State Rec., Vol. 4 of 11, State District Court Order, 10/16/15.


                                                   2
Circuit denied his related supervisory writ application. 16 On August 4, 2017, the Louisiana

Supreme Court denied relief. 17

        On September 18, 2017, Petitioner filed the instant petition seeking a writ of habeas

corpus. 18 In his petition, Petitioner raises nine grounds for relief:

        (1) the state courts erred in imposing a procedural bar under Louisiana Code of
        Criminal Procedure article 930.4(A);
        (2) the evidence was insufficient to support his conviction for attempted second-
        degree murder;
        (3) he was actually innocent;
        (4) he was denied the right to counsel and was forced to represent himself without a
        proper Faretta hearing;
        (5) he was denied effective assistance of pretrial counsel when (a) a public defender
        withdrew without notice; (b) standby counsel failed to disclose exculpatory evidence he
        needed to defend himself; (c) a public defender failed to investigate when Petitioner’s
        legal documents were destroyed by employees of the Jefferson Parish Correctional
        Center; and (d) a public defender violated Brady when he failed to deliver documents
        to Petitioner;
        (6) the trial court erred in failing to declare a mistrial when a juror acknowledged she
        knew a witness;
        (7) the trial court improperly admitted the 911 recording;
        (8) the prosecutor committed misconduct during closing argument; and
        (9) the trial court should have quashed the arrest warrant based on the false and
        misleading affidavit.

        Petitioner’s application was referred to the magistrate judge who issued his Report

and Recommendation on July 19, 2018. 19 In his Report and Recommendation, Magistrate

Judge North concluded Petitioner is not entitled to federal habeas corpus relief and

recommended his petition be dismissed. 20




16 State Rec., Vol. 4 of 11, Abdul v. State, 2015-KH-788 (La. App. 5 Cir. Jan. 28, 2016).
17 State ex rel. Abdul v. State, 2016-KH-0323 (La. 8/4/17), 223 So.3d 507; State Rec., Vol. 4 of 11.
18 R. Doc. 1.
19 R. Doc. 18.
20 Id.


                                                       3
          Petitioner filed a timely notice of objection on August 3, 2018. 21 Petitioner objects to

the magistrate judge’s recommended disposition of claims two, four, and nine. 22 Petitioner

argues (1) there was insufficient evidence to convict him of attempted second degree

murder because, even if true, none of the facts establish the requisite specific intent to kill;

(2) he was denied the right to counsel because he was forced to represent himself at the

December 6, 2010 motion hearing without a proper Faretta hearing; (3) the state district

court judge abused her discretion in failing to appoint substitute counsel; and (4) his claim

that the arrest warrant should have been quashed should not be procedurally barred his

ineffective assistance of trial counsel and post-conviction relief counsel establish cause to

excuse the procedural default. 23

                                                   ANALYSIS

     I.   Standard of Review

          In reviewing the magistrate judge’s Report and Recommendations, the Court must

conduct a de novo review of any of the magistrate judge’s conclusions to which a party has

specifically objected. 24 As to the portions of the report that are not objected to, the Court

needs only to review those portions to determine whether they are clearly erroneous or

contrary to law. 25

          Under the Anti-Terrorism and Effective Death Penalty Act of 1996 (“AEDPA”), a

federal court must defer to the decision of the state court on the merits of a pure question

of law or a mixed question of law and fact unless that decision “was contrary to, or involved



21 R. Doc. 19.
22 Id.
23 R. Doc. 19.
24 See 28 U.S.C. § 636(b)(1) (“[A] judge of the court shall make a de novo determination of those portions of

the report or specified proposed findings or recommendations to which an objection is made.”).
25 Id.


                                                     4
an unreasonable application of, clearly established Federal law, as determined by the

Supreme Court of the United States.” 26 A state court’s decision is contrary to clearly

established federal law if: “(1) the state court applies a rule that contradicts the governing

law announced in Supreme Court cases, or (2) the state court decides a case differently than

the Supreme Court did on a set of materially indistinguishable facts.” 27 Further, AEDPA

requires that a federal court give state trial courts substantial deference. 28

     II.   Clearly Erroneous Review

            A.   Claim One: The Procedural Bar Under Louisiana Code of Criminal
                 Procedure article 930.4(A) Does Not Preclude This Court’s
                 Review of Those Claims

           Petitioner Abdul contends the state courts improperly applied Louisiana Code of

Criminal Procedure article 930.4(A) to procedurally bar his claims regarding sufficiency of

the evidence/actual innocence and waiver of counsel on collateral review, preventing this

Court from addressing them. The bar imposed by article 930.4(A) does not preclude federal

habeas review of claims that were considered on direct appeal but found repetitive on

collateral review, 29 and the State does not argue these claims are procedurally defaulted.30

Petitioner’s assertion is groundless because this Court will consider these claims on the

merits.




26 28 U.S.C. § 2254(d)(1).
27 Nelson v. Quarterman, 472 F.3d 287, 292 (5th Cir. 2006) (en banc) (quoting Mitchell v. Esparza, 540 U.S.
12, 15-16 (2003)).
28 Brumfield v. Cain, 135 S. Ct. 2269 (2015).
29 Bennett v. Whitley, 41 F.3d 1581, 1583 (5th Cir. 1994).
30 R. Doc. 17 at 12-13.


                                                    5
          B.    Claim Three: Petitioner’s Actual Innocence Claim Is Not
                Cognizable Apart from His Insufficient Evidence Claim

        Petitioner argues he is actually innocent of the charged crime, attempted second

degree murder. 31 The United States Supreme Court has yet to hold that federal habeas relief

is available based on a freestanding claim of actual innocence. 32 Magistrate Judge North

concluded that Petitioner was not entitled to relief on his claim for actual innocence because

“Petitioner has offered no new evidence, and his allegations regarding inconsistent

evidence and insufficient evidentiary proof do not satisfy the rigorous burden of proving

factual innocence.” 33 This Court’s review of the record affirms that this opinion is not clearly

erroneous or contrary to law.

          C.    Claim Five: Petitioner Did Not Receive Ineffective Assistance of
                Counsel

        Petitioner raises several claims for ineffective assistance of counsel that were

rejected by the state court on the merits on collateral review. This court must defer to the

state court decision unless it was “contrary to, or involved an unreasonable application of,

clearly established Federal law.” 34 Magistrate Judge North determined that the state court’s

determination was neither contrary to, nor an unreasonable application of, clearly

established federal law for the following reasons: (1) Petitioner was never abandoned by

counsel; (2) Petitioner was not prejudiced by the failure to be provided with documents

confiscated from him in prison because he was provided those documents when he

exercised his right to self-representation; (3) Petitioner admitted to receiving the

exculpatory evidence he claimed he did not receive; and (4) Petitioner cannot show that



31 R. Doc. 1-1 at 33-34.
32 McQuiggin v. Perkins, 569 U.S. 383, 392 (2013).
33 R. Doc. 18 at 16.
34 28 U.S.C. § 2254(d)(1); Moore v. Cockrell, 313 F.3d 880, 881 (5th Cir. 2002).


                                                      6
counsel acted deficiently or that he was prejudiced by the failure to investigate after

Petitioner’s documents were confiscated and destroyed. 35 This Court’s review of the record

affirms that this opinion is not clearly erroneous or contrary to law.

          D.     Claims Six Through Eight Are Procedurally Defaulted

        In claims six through eight, Petitioner asserts he was denied a fair trial because of

juror bias, improperly admitted 911 tapes, and prejudicial prosecutorial remarks made

during closing argument. The state courts rejected these claims as procedurally barred on

collateral review, relying on Louisiana Code of Criminal Procedure article 930.4(B),

because Abdul had knowledge of the claims but inexcusably failed to raise the issues in the

proceedings leading to his conviction. 36 Magistrate Judge North recommended that these

claims are procedurally barred from review by this Court. 37

        Generally, a federal court will not review a question of federal law decided by a state

court if the decision of that state court rests on a state ground that is both independent of

the federal claim and adequate to support that judgment. 38 It is well-settled that Louisiana

Code of Criminal Procedure article 930.4(B) is an independent and adequate state

procedural ground sufficient to bar federal review of these claims. 39 As a result, Petitioner’s

claims six through eight are procedurally defaulted unless he can demonstrate “cause” for


35 R. Doc. 18 at 40.
36 State Rec., Vol. 4 of 11, State District Court Order, 10/16/15; Abdul v. State, 2015-KH-788 (La. App. 5 Cir.
Jan. 28, 2016); State ex rel. Abdul v. State, 2016-KH-0323 (La. 8/4/17), 223 So.3d 507; see also La. Code
Crim. Proc. art. 930.4(B).
37 R. Doc. 18 at 13.
38 Coleman v. Thompson, 501 U.S. 722, 731-32 (1991); Glover v. Cain, 128 F.3d 900, 902 (5th Cir. 1997); Amos

v. Scott, 61 F.3d 333, 338 (5th Cir. 1995) (citing Harris v. Reed, 489 U.S. 255, 260, 262 (1989)).
39 See, e.g., Holmes v. Vannoy, Civ. Action No. 16-6894, 2018 WL 941712 at *6 (E.D. La. Jan. 11, 2018),

adopted, 2018 WL 929602 (E.D. La. Feb. 16, 2018); Poupart v. Tanner, Civ. Action No. 15-1340, 2016 WL
8813778, at *20 (E.D. La. Apr. 25, 2016), adopted, 2017 WL 1511610 (E.D. La. Apr. 27, 2017); Welch v. Cain,
Civ. Action No. 12-38, 2015 WL 1526446, at *7-8 (M.D. La. Apr. 2, 2015); Brown v. Cain, Civ. Action No. 11–
2267, 2011 WL 7042222, at *8 (E.D. La. Dec. 20, 2011), adopted, 2012 WL 123288 (E.D. La. Jan. 17, 2012);
Thomas v. Cain, Civ. Action No. 11–2408, 2011 WL 6046536, at *5 (E.D. La. Nov. 17, 2011), adopted, 2011
WL 6028779 (E.D. La. Dec. 5, 2011).

                                                      7
the default and prejudice resulting from the default, or show that the federal court's failure

to review the defaulted claim will result in a fundamental miscarriage of justice. 40

         Magistrate Judge North concluded,

         Abdul has not offered any cause for the default that would excuse the procedural bar
         imposed by the Louisiana courts. Indeed, he had the ability to raise the issues on his
         own behalf during the proceedings leading to his conviction but failed to do so, and
         in some instances, stated on the record expressly that he had no objection. The
         Court's review of the record does not support a finding that any factor external to
         the defense prevented him from raising the claims in a procedurally proper manner.
         Nor does the record reflect any action or inaction on the part of the State which
         prevented him from doing so. 41

This Court’s review of the record affirms that this opinion is not clearly erroneous or

contrary to law.

     III. De Novo Review

          A.     Claim Two: The Evidence Was Sufficient to Support Petitioner’s
                 Conviction for Attempted Second-Degree Murder

         Petitioner argues the evidence was insufficient to support his conviction for

attempted second-degree murder because the evidence did not demonstrate he was the

shooter or that he had specific intent to kill. Further, Petitioner argues the evidence was

insufficient because no weapon was ever found at the crime scene, there is no conclusive

evidence of how many times the victim was shot, and he was convicted using false

testimony. 42

         The Louisiana Fifth Circuit rejected Petitioner’s sufficiency of the evidence claim on

direct appeal because the evidence sufficed to prove beyond a reasonable doubt that

Petitioner was the perpetrator and that he had specific intent to kill the victim. 43 The


40 Amos v. Scott, 61 F.3d at 339.
41 R. Doc. 18 at 12.
42 R. Doc. 1-1 at 28-33.
43 State v. Abdul, 94 So.3d at 811-12.


                                               8
Louisiana Fifth Circuit properly analyzed the sufficiency claim under Jackson v. Virginia.44

The Jackson standard requires a court to analyze whether, viewing the evidence in the light

most favorable to the prosecution, a rational trier of fact could have found that the essential

elements of the crime were proven beyond a reasonable doubt. 45 The court concluded there

was sufficient evidence to infer that Petitioner had the specific intent to kill because he

pointed a gun at the victim and fired it. The court concluded there was sufficient evidence

to identify Petitioner as the shooter because at least one witness identified him. 46

         Because a claim challenging the sufficiency of the evidence presents a mixed

question of law and fact, this Court will defer to the state court's decision rejecting this claim

unless Petitioner shows that the decision was “contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by the Supreme Court of the

United States.” 47 Petitioner has made no such showing and is not entitled to relief on this

claim.

          B.     Claim Four: Plaintiff’s Right To Counsel Was Not Violated

         Petitioner argues his sixth amendment right to counsel was violated when the trial

court denied his request to substitute counsel and allowed him to proceed pro se. Petitioner

contends he was forced to represent himself and was subjected to self-representation or

hybrid representation without a without a proper hearing, in violation of Faretta v.

California. 48




44 443 U.S. 307 (1979).
45 Jackson, 443 U.S. at 319; Williams v. Cain, 408 F. Appx. 817, 821 (5th Cir. 2011); Perez v. Cain, 529 F.3d
588, 594 (5th Cir. 2008).
46 Id. at 811.
47 28 U.S.C. § 2254(d)(1); Taylor v. Day, Civ. Action No. 98–3190, 1999 WL 195515, at *3 (E.D. La. Apr. 6,

1999), aff'd, 213 F.3d 639 (5th Cir. 2000).
48 R. Doc. 1-1 at 35-43; R. Doc. 19 at 5-9; Faretta v. California, 422 U.S. 806, 835 (1975).


                                                     9
        The Louisiana Fifth Circuit rejected Petitioner’s sixth amendment and Faretta

claims on direct appeal, and the Louisiana Supreme Court likewise denied relief. 49 The

validity of a waiver of counsel and request for self-representation is a mixed question of law

and fact, requiring this Court to defer to the state court's decision rejecting this claim unless

the denial of relief by the state courts was contrary to or an unreasonable application of

Supreme Court law. 50 A determination of whether the state court’s decision was reasonable

is “is limited to the record that was before the state court that adjudicated the claim on the

merits.” 51

        With respect to the waiver of the right to counsel, the Supreme Court has stated,

        The Sixth and Fourteenth Amendments to the United States Constitution
        guarantee a criminal defendant the assistance of counsel before he can be
        validly convicted and punished by imprisonment. However, a criminal
        defendant that is unwilling to be represented by counsel has the right to forgo
        the assistance of counsel and conduct his own defense. The decision to
        proceed pro se must be made voluntarily, knowingly, and intelligently, and it
        is the trial judge's responsibility to ensure that this is the case. 52

The determination of whether the decision to proceed pro se is made voluntarily,

knowingly, and intelligently is typically referred to as a Faretta hearing.

        On April 1, 2011, Petitioner moved to substitute counsel, alleging his appointed

counsel “has not and will not prepare an adequate defense for the defendant at trial (and


49 State v. Abdul, 94 So.3d at 813-16; State ex rel. Abdul v. State, 2012-KH-1226 (La. 10/12/12).
50 White v. Cain, Civ. Action No. 12-2906, 2014 WL 3096108, at *6 (E.D. La. July 7, 2014) (citing Brewer v.
Williams, 430 U.S. 387, 397, n. 4, 403-04 (1977) and Miller v. Fenton, 474 U.S. 104 (1985).
51 Cullen v. Pinholster, 563 U.S. 170, 206 (2011) (“If a claim has been adjudicated on the merits by a state

court, a federal habeas petitioner must overcome the limitation of § 2254(d)(1) on the record that was before
that state court.”); McCamey v. Epps, 658 F.3d 491, 498 (5th Cir. 2011) (district court erred in considering
evidence presented at federal evidentiary hearing in support of the petitioner's claim where the state court had
adjudicated the claim on the merits). Petitioner objects to the magistrate judge’s recommendation, arguing
the transcript from a motion hearing on December 6, 2010, which was not included in direct appeal or post-
conviction proceedings, demonstrates that he was forced to represent himself at that point, before a proper
Faretta hearing. R. Doc. 19 at 5-6; R. Doc. 1-1 at 35. This Court will not address Petitioner’s arguments with
respect to the December 6, 2010 motion hearing transcript because it was not included in the record before
the state court that adjudicated the claim on the merits.
52 Faretta v. California, 422 U.S. 806, 835 (1975).


                                                      10
pretrial).” 53 Petitioner requested the appointment of “another state attorney (public

defender) or (myself) Mr. Hassan Abdul.” 54 The trial court held a hearing on his motion,

informing Petitioner that he could “not pick and choose who you want as a Public

Defender.” 55 The judge explained that the decision to substitute a public defender lies with

the public defender’s office, and that she did not “have the power to substitute Public

Defenders.” 56 Petitioner stated, “I mean, I’d rather represent myself and have someone to

assist me, if Mr. Tompson [Chief Public Defender] can give me an assistant.” 57

        The trial court then had a colloquy with Abdul regarding self-representation to

ensure he was aware of the dangers and disadvantages of self-representation and that he

fully understood the undertaking. 58 The trial court concluded that Abdul’s “waiver of right

to assistance of counsel is knowingly, intelligently and voluntarily made and the assertion

of the right to represent himself is clear and unequivocal.” 59 The trial court ruled that Abdul

would be allowed to represent himself, appointed Mr. Miller as standby counsel, and

instructed that “[h]e will have no responsibility for the trial of your case.” 60

        The state court’s determination that Petitioner’s waiver of right to counsel was

knowingly, intelligently, and voluntarily made, and that Petitioner’s assertion of the right

to represent himself was clear and unequivocal was reasonable and is not contrary to or an

unreasonable application of controlling Supreme Court precedent. The Court agrees with

the magistrate’s determination that Petitioner is not entitled to relief on this claim.



53 State Rec., Vol. 1 of 11, Motion for Substitution of Counsel, 4/1/11.
54 State Rec., Vol. 1 of 11, Motion for Substitution of Counsel, 4/1/11.
55 State Rec., Vol. 6 of 11, Transcript of Hearing, 4/4/11, p. 6.
56 State Rec., Vol. 6 of 11, Transcript of Hearing, 4/4/11, p. 8.
57 State Rec., Vol. 6 of 11, Transcript of Hearing, 4/4/11, p. 8.
58 State Rec., Vol. 6 of 11, Transcript of Hearing, 4/4/11, p. 13-16.
59 State Rec., Vol. 6 of 11, Transcript of Hearing, 4/4/11, p. 17.
60 State Rec., Vol. 6 of 11, Transcript of Hearing, 4/4/11, p. 17.


                                                        11
          C.    Claim Nine: Petitioner Cannot Demonstrate Cause to Overcome
                the Procedural Default of His Claim That the Trial Court Should
                Have Quashed an Invalid Arrest Warrant

        Petitioner argues the trail judge erred in failing to quash the arrest warrant because

the probable cause affidavit on which it was issued contained false information. 61 The state

court rejected this claim as procedurally barred, based on Louisiana Code of Criminal

Procedure article 930.4(B), because Abdul had knowledge of this claim and failed to raise

it on objection or pretrial motion. 62 This procedural default will bar federal habeas review,

so long as the decision of the state court rests on a state ground that is both independent of

the merits of the federal claim and adequate to support the judgment.63 It is well settled

that Louisiana Code of Criminal Procedure article 930.4(B) is an independent and adequate

state procedural ground, sufficient to bar federal review of this claim.64 The Court agrees

with the magistrate’s determination that Abdul has procedurally defaulted this claim.

        In objection to the magistrate’s report and recommendation, Petitioner asks to be

excused from this procedural default. In order to be excused from a procedural default,

Petitioner must show cause for his failure to properly raise the claims and demonstrate

prejudice; 65 alternatively, Petitioner could show that the federal court's failure to review the

defaulted claim will result in a fundamental miscarriage of justice. 66 Petitioner argues the

cause for the procedural default of his claim that the arrest warrant should have been


61 R. Doc. 1-1 at 72.
62 State ex rel. Abdul v. State, 2016-KH-0323 (La. 8/4/17), 223 So.3d 507.
63 Coleman v. Thompson, 501 U.S. 722, 731-32 (1991); Glover v. Cain, 128 F.3d 900, 902 (5th Cir. 1997); Amos

v. Scott, 61 F.3d 333, 338 (5th Cir. 1995).
64 See, e.g., Holmes v. Vannoy, No. 16-6894, 2018 WL 941712 at *6 (E.D. La. Jan. 11, 2018), adopted, 2018

WL 929602 (E.D. La. Feb. 16, 2018); Poupart v. Tanner, No. 15-1340, 2016 WL 8813778, at *20 (E.D. La.
Apr. 25, 2016), adopted, 2017 WL 1511610 (E.D. La. Apr. 27, 2017); Welch v. Cain, No. 12-38, 2015 WL
1526446, at *7-8 (M.D. La. Apr. 2, 2015); Brown v. Cain, No. 11–2267, 2011 WL 7042222, at *8 (E.D. La. Dec.
20, 2011), adopted, 2012 WL 123288 (E.D. La. Jan. 17, 2012); Thomas v. Cain, No. 11–2408, 2011 WL
6046536, at *5 (E.D. La. Nov. 17, 2011), adopted, 2011 WL 6028779 (E.D. La. Dec. 5, 2011).
65 Murray v. Carrier, 477 U.S. 478, 488 (1986).
66 Amos v. Scott, 61 F.3d at 339.


                                                    12
quashed is the ineffective assistance of trial counsel in failing to move to quash the arrest

warrant and in improperly adopting a pro se motion filed by Petitioner. Additionally,

Petitioner argues that, had he been provided counsel on collateral review, he would have

framed this claim as part of his ineffective assistance of counsel claims raised on collateral

review in state court. 67

        Under Edwards v. Carpenter, an ineffective assistance claim must be presented to

the state courts as an independent claim before it may be used to establish cause to excuse

a procedural default. 68 Petitioner has failed to present this ineffective assistance of trial

counsel claim to the state court as an independent claim. Therefore, the claim is not

exhausted, and Petitioner may not rely on it to establish cause to excuse the procedural

default of his original claim that the arrest warrant should have been quashed.

        Petitioner attempts to circumvent the exhaustion requirement by arguing that the

exception of Martinez v. Ryan applies. 69 Under Martinez, when a federal habeas petitioner

brings a claim for ineffective assistance of trial counsel that is procedurally defaulted, he

can demonstrate cause for that default by showing that his post-conviction counsel (or lack

of counsel) was ineffective in failing to raise the claim on collateral review. 70 Here,

Petitioner’s claim that trial counsel was ineffective in failing to move to quash the arrest

warrant and improperly adopting Petitioner’s motion has not been presented to the state




67 R. Doc. 19 at 9-21
68 Edwards v. Carpenter, 529 U.S. 446, 120 S. Ct. 1587, 146 L. Ed. 2d 518 (2000); see also Murray v. Carrier,
477 U.S. 478, 489 (1986)(generally requiring “that a claim of ineffective assistance be presented to the state
courts as an independent claim before it may be used to establish cause for a procedural default”).
69 R. Doc. 19 at 9-12; Martinez v. Ryan, 566 U.S. 1 (2012); see also Trevino v. Thaler, 569 U.S. 413 (2013).
70 Trevino, 569 U.S. 413; Martinez, 566 U.S. 1. Petitioner perhaps foresees that his claim that trial counsel was

ineffective for failing to move to quash the arrest warrant and for improperly adopting Petitioner’s pro se
motion would be procedurally barred if he were to return to state court.

                                                       13
courts. Therefore, that claim has not been procedurally defaulted, and the Martinez

exception does not apply.

        Notwithstanding Petitioner’s failure to exhaust his ineffective assistance of trial

counsel claim in state court, this Court may deny the claim on the merits pursuant to 28

U.S.C. § 2254(b)(2). Additionally, Petitioner filed a Motion to Stay these proceedings so

that he may return to state court. The Court will fully address this motion in a subsequent

section. However, the motion gives this Court further reason to address the underlying

ineffective assistance of trial counsel claim on the merits because this Court would abuse

its discretion if it stayed this proceeding to allow Petitioner to exhaust a clearly meritless

claim. 71

                 1.     Trial Counsel Was Not Ineffective

        The standard for evaluating an ineffective assistance of counsel claim derives from

Strickland v. Washington, which states the petitioner must show “that counsel’s

performance was deficient” and “that the deficient performance prejudiced the defense.” 72

The Court may consider these two prongs in either order, but the petitioner must satisfy

both prongs to succeed. 73

        To demonstrate deficient performance by counsel, Petitioner must show that

counsel’s conduct “fell below an objective standard of reasonableness.”74 The Court applies




71 Rhines v. Weber, 544 U.S. 269, 277-78 (2005) (“Because granting a stay effectively excuses a petitioner's

failure to present his claims first to the state courts, stay and abeyance is only appropriate when the district
court determines there was good cause for the petitioner's failure to exhaust his claims first in state court.
Moreover, even if a petitioner had good cause for that failure, the district court would abuse its discretion if it
were to grant him a stay when his unexhausted claims are plainly meritless.”).
72 Strickland, 466 U.S. at 687; see Ibarra v. Davis, 738 F. App’x 814 (5th Cir. 2018) (discussing the showing a

Petitioner must make to demonstrate that ineffective assistance of trial counsel constitutes cause to excuse
the procedural default).
73 Strickland, 466 U.S. at 687.
74 Jones v. Jones, 163 F.3d 285, 301 (5th Cir. 1998) (quoting Strickland, 466 U.S. at 688).


                                                        14
a highly deferential standard to the examination of counsel’s performance, making every

effort to eliminate the distorting effects of hindsight and to evaluate the conduct from

counsel’s perspective at the time of trial. 75 Petitioner must overcome a strong presumption

that the conduct of his counsel falls within a wide range of reasonable representation. 76

        To demonstrate prejudice, Petitioner “must show that there is a reasonable

probability that, but for counsel's unprofessional errors, the result of the proceeding would

have been different. A reasonable probability is a probability sufficient to undermine

confidence in the outcome.” 77

        Petitioner argues his trial counsel’s performance was deficient because he

improperly adopted a pro se motion filed by Petitioner and should have moved to quash

the arrest warrant because the probable cause affidavit on which it was based contained

false and misleading information. 78 Specifically, Petitioner argues his trial counsel was

ineffective because “he objected to the denial of a motion to quash the bill of information

when the motion that he should [have] been objecting to was the denial of the motion to

dismiss the information [contained in the probable cause affidavit, on which the arrest

warrant was based].” 79

        Petitioner’s argument stems from his filing pro se motions while represented by

counsel. While represented, Petitioner filed a pro se “Motion for Dismissal of Information,”




75 Jones, 163 F.3d at 301 (quoting Pitts v. Anderson, 122 F.3d 275, 279 (5th Cir. 1997)); see also Lockhart v.

Fretwell, 506 U.S. 364, 371 (1993) (on ineffective assistance claim, courts judge counsel’s conduct on the facts
of the particular case, viewed as of the time of counsel’s conduct).
76 See Crockett v. McCotter, 796 F.2d 787, 791 (5th Cir. 1986); Mattheson v. King, 751 F.2d 1432, 1441 (5th

Cir. 1985).
77 Strickland, 466 U.S. at 694.
78 R. Doc. 19 at 9-12 (“[H]e objected to the denial of a motion to quash the bill of information when the motion

that he should [have] been objecting to was the denial of the motion to dismiss the information [contained in
the probable cause affidavit, on which the arrest warrant was based].”); see also R. Doc. 1-1 at 71.
79 R. Doc. 19 at 12.


                                                      15
arguing the State lacked physical evidence to substantiate the bill of information and

requesting his immediate release. 80 The state trial court held a hearing on some of these

pro se motions on December 6, 2010, at which time the court instructed Petitioner’s

attorney to “have a conversation with Mr. Abdul to see if he’s going to represent himself or

if you’re going to represent him. And if you’re going to represent him and adopt his motions

and argue his motions then that’s fine.” 81 Petitioner’s attorney adopted the motions,

including Petitioner’s “Motion for Dismissal of Information,” and argued them on

December 10, 2010. 82 The motion was denied on that day, and counsel noted his objection

for the record. 83 Petitioner, pro se, appealed the denial of the motion to the Louisiana Fifth

Circuit Court of Appeals. 84 The Louisiana Fifth Circuit found “the trial judge did not err in

denying the motion to quash.” 85 Petitioner now argues his counsel was deficient in

improperly adopting his motion and in failing to move to quash the arrest warrant.

                          a.     Counsel’s Performance in Adopting the Motion Was
                                 Not Deficient

        Counsel’s performance in adopting the motion was not deficient because it adhered

to an objective standard of reasonableness. 86 Petitioner’s pro se motion motion states,

“[t]he State has instituted a prejudice[d] bill of information” and argues the State lacks

evidence to substantiate the bill of information. 87 Counsel argued the motion on the


80 State Rec., Vol. 1 od 11, Motion for Dismissal of Information.
81 State Rec., Vol. 9 of 11, Transcript of Hearing, 12/6/10, pp. 25-26.
82 State Rec., Vol. 6 of 11, Transcript of Hearing, 12/10/10, p. 8.
83 State Rec., Vol. 6 of 11, Transcript of Hearing, 12/10/10, p. 8; State Rec., Vol. 1 of 11, Minute Entry 12/10/10.
84 R. Doc. 1-5 at 217-222. The Louisiana Fifth Circuit Court of Appeals considered the motion as one to quash

the bill of information.
85 State Rec., Vol. 1 of 11, State v. Abdul, 2010-K-1078 (La. App. 5th Cir. Jan 21, 2011). In denying his writ

application, the Louisiana Fifth Circuit clarified that Petitioner was in fact attacking the discrepancy between
Ms. Tipado’s statement and the probable cause affidavit, the same argument he now advances to quash the
arrest warrant.
86 See Styron v. Johnson, 262 F.3d 438, 450 (5th Cir. 2001); Little v. Johnson, 162 F.3d 855, 860 (5th Cir.

1998).
87 State Rec., Vol. 1 of 11, Motion to Dismiss Information.


                                                        16
grounds of insufficient evidence, and the motion was denied. 88 It was objectively

reasonable for counsel to adopt Petitioner’s pro se motion in this manner.

                         b.
                         Counsel’s Performance in Failing to File A Motion to
                         Quash Was Not Deficient
        Counsel’s performance was not deficient in failing to file a motion to quash the

arrest warrant because such a motion would have been meritless. Whether to file a motion

is generally considered to be a matter of litigation strategy, and counsel's actions may not

be considered deficient if, under the circumstances, the challenged action might be

considered sound trial strategy. 89 Counsel is not required by the Sixth Amendment to file

meritless motions, 90 and the failure to file a meritless motion “cannot form the basis of a

successful ineffective assistance of counsel claim because the result of the proceeding would

not have been different had the attorney raised the issue.” 91

        Louisiana Code of Criminal Procedure article 202 provides that a warrant of arrest

shall be issued when

        (1) The person making the complaint executes an affidavit specifying, to his
        best knowledge and belief, the nature, date, and place of the offense, and the
        name and surname of the offender if known, and of the person injured if there
        be any; and (2) The magistrate has probable cause to believe that an offense
        was committed and that the person against whom the complaint was made
        committed it. 92

“Probable cause for an arrest exists when the facts and circumstances known to the police

and of which the police have reasonably trustworthy information are sufficient to justify a

man of average caution in the belief that the person to be arrested has committed a




88 State Rec. Vol. 6 of 11, Transcript of Hearing, 12/10/10, p. 12-13.
89 Jackson v. Thaler, 358 F. App'x 585, 586 (5th Cir.2009)(citing Strickland v. Washington, 466 U.S. at 689).
90 United States v. Gibson, 55 F.3d 173, 179 (5th Cir. 1995).
91 United States v. Kimler, 167 F.3d 889, 893 (5th Cir.1999).
92 La. Code Crim. P. art. 202.


                                                     17
crime.” 93 Minor inaccuracies in the assertions in a probable cause affidavit may not affect

the validity of the warrant. 94 When material facts are omitted from an affidavit without an

intent to defraud, the reviewing court must add these facts to those originally included in

the affidavit and retest the sufficiency of the showing of probable cause. 95 However, when

the affiant makes an intentional misrepresentation, designed to deceive the magistrate, the

warrant must be quashed. 96

        The affidavit, submitted by Sargent David Spera states,

        On Sunday May 24, 2009, Elzie Young reported to the Jefferson Parish
        Sheriff’s Office that his boss’ son, Hassan Abdul, had shot him . . . Patrol units
        located a witness . . . who stated that she had observed Young and Abdul in
        the manager’s office and heard gunshots before Abdul came running out and
        fled the establishment . . . Young and the witness identified his assailant as
        Hassan Abdul. 97

        Petitioner argues the probable cause affidavit, on which the arrest warrant was

based, contained false and misleading information, made with the intent to defraud,

because the witness later stated that Young, Abdul, and another person were in the

manager’s office. 98 If the affidavit were inadequate, then the arrest warrant based upon the

affidavit would be defective, and Petitioner’s subsequent arrest would be unlawful.99

        There is no evidence to suggest Sargent Spera attempted to defraud the issuing

judge. Sargent Spera denied any knowledge of the witness’s conflicting statement until well

after filing the probable cause affidavit. 100 All of the information known to the police at the


93 State v. Willaims, 448 So.2d 659, 662 (La. 1984); State v. Wilkens, 364 So.2d 934 (La. 1978); State v.

Johnson, 363 So.2d 684 (La. 1978); State v. Marks, 337 So.2d 1177 (La. 1976).
94 State v. Willaims, 448 So.2d 659, 662 (La. 1984).
95 State v. Williams, 448 So.2d 659 (La. 1984) (citing State v. McCartney, 96-58 (La. App. 3 Cir. 10/9/96), 684

So. 2d 416, 422, writ denied, 97-0508 (La. 9/5/97), 700 So. 2d 503).
96 State v. Willaims, 448 So.2d 659, 662 (La. 1984).
97 R. Doc. 1-5 at 234.
98 R. Doc. 1-1 at 71-81; R. Doc. 19 at 9-12.
99 State v. Cook, 404 So. 2d 1210, 1212 (La. 1981).
100 R. Doc. 1-5 at 246 (Trial testimony of Sargent Spera).


                                                      18
time of the arrest was sufficient to justify a man of ordinary caution in believing Petitioner

had committed a crime. Adding consideration of the conflicting witness statement,

probable cause for Petitioner’s arrest would still exist. The witness’s statement that she

observed Petitioner, the victim, and another in the office before hearing gunshots,

combined with the victim’s statement that Petitioner shot him and the identification by

both the witness and the victim, establishes probable cause for Petitioner’s arrest. 101 As a

result, the performance of Petitioner’s trial counsel was not deficient in failing to raise a

meritless motion.

                         c.    Petitioner Is Unable to Demonstrate Prejudice

        Petitioner cannot demonstrate prejudice by counsel’s failure to raise a meritless

motion because he cannot demonstrate the result of the proceeding would have been

different if counsel had so moved. As a result, Petitioner is unable to satisfy either of the

Strickland prongs and cannot demonstrate that trial counsel was ineffective in failing to

move to quash the arrest warrant or in improperly adopting Petitioner’s pro se motion.

                2.     Because Trial Counsel Was Not Ineffective, Petitioner Cannot
                       Demonstrate Cause to Excuse the Procedural Default

        Because the Court concludes there is no merit to Petitioner’s claim that trial counsel

was ineffective in failing to move to quash the arrest warrant and in improperly adopting

Petitioner’s pro se motion, this claim cannot serve as cause to excuse the procedural default

of Petitioner’s claim that the trial court should have quashed the arrest warrant. Petitioner

is not entitled to relief on this claim.




101See State v. McCartney, 96–58 (La.App. 3 Cir. 10/9/96), 684 So.2d 416, 421–423, writ denied, 97–0508
(La.9/5/97), 700 So.2d 503 (holding that the affidavit was sufficient to issue an arrest warrant regardless of
the magistrate's lack of knowledge of a witness’ contradictory statement).

                                                     19
          D.    Petitioner Is Not Entitled To a Stay

        After filing objections to the magistrate judge’s report and recommendation on

Petitioner’s habeas petition, Petitioner filed a Motion to Stay, seeking to stay his federal

habeas proceedings so that he may return to state court and exhaust his unexhausted

habeas claims based upon new evidence that was not included in the record before the state

court. 102 The magistrate recommended the motion be denied because Petitioner did not

present a mixed petition containing exhausted and unexhausted claims. 103

        Federal courts have the discretion to stay federal habeas proceedings while prisoners

seek the exhaustion of claims in state court. 104 Stay and abeyance is only available in limited

circumstances, such as when the court is faced with a “mixed petition,” where the petitioner

brings some exhausted and some unexhausted claims. 105 “[S]tay and abeyance is only

appropriate where (1) the district court determines there was good cause for the petitioner's

failure to exhaust his claims in state court”; (2) the claim is not “plainly meritless”; and (3)

there is no indication that the petitioner is “engag[ing] in abusive litigation tactics or

intentional delay.” 106

        This Court has determined that Petitioner’s unexhausted claim that his trial counsel

was ineffective in failing to move to quash the arrest warrant and in improperly adopting

Petitioner’s pro se motion is meritless. A stay is not appropriate to allow Petitioner to return

to state court to exhaust this claim.




102 R. Doc. 20.
103 R. Doc. 22.
104 Rhines v. Weber, 544 U.S. 269, 277 (2005).
105 Id.
106 Young v. Stephens, 795 F.3d 484 (5th Cir. 2015).


                                                       20
       A stay is not appropriate to allow Petitioner to return to state court to present new

evidence to support his claim that he was forced to represent himself because this claim has

been fully exhausted in the state courts. “New evidence does not usually give rise to a new

claim; it merely provides additional proof of a claim already adjudicated on the merits.” 107

For this evidence to create a new claim, it must be material. 108 “Evidence is not material for

exhaustion purposes if it supplements, but does not fundamentally alter, the claim

presented to the state courts.” 109 The transcript of the December 6, 2010 motion hearing,

which Petitioner attaches to his Motion to Stay, does not fundamentally alter his claim so

as to create a new claim. The transcript reveals that at the hearing on some of the motions

Petitioner filed pro se while represented by counsel, the trial judge asked Petitioner’s

counsel, “well, do you represent him or does he represent himself?” Counsel responded,

“both,” to which the judge replied, “you can’t do both.” 110 The trial court did not hear the

pro se motions filed by Petitioner, instead instructing counsel to “have a conversation with

Mr. Abdul to see if he’s going to represent himself or if you’re going to represent him. And

if you’re going to represent him and adopt his motions and argue his motions then that’s

fine.” 111 Because the evidence included in this transcript does not create a new claim but

merely supplement’s Petitioner’s already exhausted claim that he was forced to represent

himself, a stay is not warranted.




107 Cullen v. Pinholster, 563 U.S. 170, 216 (2011) (Sotomayor, J., dissenting)
108 Moore v. Quarterman, 491 F.3d 213, 220 (5th Cir. 2007).
109 Moore v. Quarterman, 491 F.3d 213, 220 (5th Cir. 2007) (quoting Anderson v. Johnson, 338 F.3d 382,

386 (2003)) (quotation marks and citations omitted).
110 State Rec., Vol. 9 of 11, Transcript of Hearing, 12/6/10, p. 6; see also R. Doc. 19 at 5.
111State Rec., Vol. 9 of 11, Transcript of Hearing, 12/6/10, pp. 25-26.


                                                 21
                                          CONCLUSION

            The Court, having considered the record, the applicable law, relevant filings, and the

magistrate judge’s Report and Recommendation finds the magistrate judge’s findings of

fact and conclusions of law are correct and hereby approves the United States Magistrate

Judge’s Report and Recommendation and ADOPTS it as its opinion in this matter. 112

            Accordingly;

            IT IS ORDERED that Petitioner Hassan Abdul’s application for federal habeas

corpus relief be and hereby is DISMISSED WITH PREJUDICE. 113

            IT IS FURTHER ORDERED that Petitioner Hassan Abdul’s Motion to Stay is

DENIED.

            New Orleans, Louisiana, this 25th day of March, 2019.


                                                       ___________________________
                                                              SUSIE MORGAN
                                                       UNITED STATES DISTRICT JUDGE




112   R. Doc. 19.
113   R. Docs. 3, 7.

                                                  22
